Citation Nr: 0030357	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  98-17 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE 

Whether new and material evidence has been submitted to 
submitted to reopen a claim for service connection for lower 
extremity thrombophlebitis and venous stasis dermatitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel





INTRODUCTION

The record indicates that the appellant served in the Army 
National Guard from October 1947 to June 1948.  He reenlisted 
in December 1948.  He was activated for active duty service 
from November 1951 to October 1953.  He had no overseas or 
combat duty.

The current appeal arose from a June 1998 rating decision 
wherein the RO determined that new and material evidence had 
not been submitted to reopen the claim of entitlement of 
entitlement to service connection for thrombophlebitis and 
venous stasis dermatitis of the left leg.  In May 1999 the 
appellant provided oral testimony before a Hearing Officer at 
the RO; a transcript of which has been associated with the 
claims file.  


FINDINGS OF FACT

1.  In an unappealed rating decision of August 1982, the RO 
denied entitlement to service connection for venous stasis 
dermatitis and thrombophlebitis of the left leg when it 
issued an unappealed rating decision in August 1982.

2.  The evidence submitted since the August 1982 decision 
bears directly and substantially on the specific matter under 
consideration, is not either cumulative or redundant, and by 
itself or in combination with the other evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the August 1982 final rating 
decision wherein the RO denied entitlement to service 
connection for lower extremity thrombophlebitis and venous 
stasis dermatitis is new and material, and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the August 1982 
rating decision wherein the RO denied service connection for 
lower extremity venous stasis dermatitis and thrombophlebitis 
is reported in pertinent part below.

There is indication from the National Personnel Records 
Center (NPRC) that the appellant's service medical records 
were destroyed by fire in 1973.  

A January 1952 extended active duty physical examination 
report shows stasis dermatitis, old, not significant, not 
disqualifying (NSND) (unidentified location) and scar, right 
lower leg, NSND.  It was noted that the veteran was being 
referred for a surgical consultation for varicosities of the 
left calf.  It was noted that the left calf measured 
approximately one inch larger in circumference than the 
right.  Two areas of brownish indurations of the medial 
aspect of the left ankle were noted.  A history of ulceration 
on trauma in 1941 which quickly healed was noted.  No 
operations for varicosities was noted.  The condition had not 
been symptomatic.  It was noted that the vessels were not 
greatly dilated and appeared fairly firm.  It was note that 
the left ankle would slightly swell when working.  He had 
worn rubber stockings with good results.

A January 1952 surgical consultation report shows the 
appellant reported as history undergoing an operation for 
appendicitis in 1941.  He was discharged from the hospital in 
two weeks.  However, approximately three days after hospital 
discharge, he developed marked swelling of the left leg.  He 
was treated at home and remained in bed for one month.  He 
stated that the swelling subsided fairly promptly, but ever 
since his left calf had been l than the right, and his left 
ankle would swell unless he wore an elastic type bandage for 
support.  

It was noted that at the time of the surgical consultation 
the medial surface of the distal half of the left leg was 
from light to dark brownish in color.  The two areas of 
previous trauma were indurated and inelastic.  The 
superficial veins of the left leg were markedly dilated, 
apparently carrying a "good deal" of his returned 
circulation.   

It was noted that the appellant stated that he had always 
gotten along well without symptoms, but that he wore an 
elastic bandage over the distal half of the left leg on a 
regular basis.  Diagnosis was venous stasis moderately 
severe, left leg, secondary to thrombophlebitis following an 
appendectomy in 1941, outside of the service.  

Reported leg measurements showed that measuring from 6 inches 
above the upper pole of the patella the right leg measured 20 
1/2 inches.  From 5 inches below the lower pole of the patella, 
the right leg measured 14 and 5/8 inches.  The right ankle 
measured 8 and 5/4 inches.  Measuring from 6 inches above the 
upper pole of the patella, the right leg measured 22 and 1/4 
inches.  From 5 inches below the lower pole of the patella 
the right leg measured 15 and 3/4 inches. The right ankle 
measured 8 and 3/4 inches.

Impression was that the appellant did not meet the minimum 
standards under pertinent Army regulations and was 
disqualified for entry into the Federal Service.  

A September 1953 service separation physical examination 
report shows normal lower extremities including the skin, 
feet, and vascular system without evidence of abnormalities 
including varicosities.  Significant interval history and 
physician's summary of defects and diagnoses were silent for 
any pertinent findings.  

Postservice 1981 medical records from a private physician and 
medical center primarily refer to treatment for myocardial 
infarction.  They also reveal that the appellant went to an 
emergency room within fifteen minutes of the onset of chest 
pain.  He was then transferred to the medical center.  It was 
noted as medical history that he had had an appendectomy as a 
child followed by recurrent thrombophlebitis requiring 
surgery on the left, probably vein stripping.  



On examination of the extremities there were several linear 
scars measuring 3 centimeters on the left lower extremity.  
There were stasis changes on both lower extremities, however, 
the left was greater than the right.  Pertinent assessment 
revealed status post left lower extremity vein stripping, now 
with chronic venous disease in his lower extremities.  His 
venous thrombosis was to be treated with low doses of 
Heparin.  

In June 1982 the appellant filed an original application for 
compensation benefits.  He noted undergoing left leg surgery 
in service for vein stripping associated with varicose veins 
and phlebitis.  He noted being treated at the Army hospital 
at Camp Cook, California (changed to Vandenberg Air Force 
Base) in 1952 which included from 6 to 8 months of outpatient 
treatment following surgery.  He indicated that three months 
after separation he received 6 months of treatment in 1953 
for phlebitis of the left leg with ulcers.  He received 
treatment for the same from 1961.  He was then treated in 
1981.  He noted he would submit affidavits from service 
buddies as soon as he received them in the mail. 

In an unappealed rating decision of August 1982 the RO denied 
service connection for venous stasis dermatitis and 
thrombophlebitis of the left leg.  The RO found that the 
evidence showed the appellant's vascular problems of the left 
leg existed prior to entrance onto active duty.  Moreover, it 
was determined that there was no evidence of aggravation of 
the underlying preservice left lower extremity vascular 
insufficiency in active service beyond natural progress.  

The evidence submitted after the August 1982 RO rating 
decision includes duplicate service medical records and 
voluminous private medical records referring to treatment for 
other than lower extremity vascular insufficiency.  

The record shows that the RO assisted the veteran in 
obtaining outstanding private medical records in support of 
his claim.

Also submitted was a copy of the Daily Sick Report for the 
period between February and December 1952.  In May and August 
1952 the appellant reported for sick call; however, no 
diagnosis or disability was reported.  (The veteran noted in 
October 1996 that he was requesting all clinical records from 
NPRC of a hospital stay at Camp Cook.)  The only available 
record received was the Daily Sick Report.  

A private hospital record shows treatment and surgery in 
January 1965 for old deep phlebitis with stasis dermatitis of 
the left leg.  

Other private hospital records date between approximately May 
1974 and August 1975.  In early May 1974 the private hospital 
records noted as history that the appellant had had deep 
thrombophlebitis, old, with incompetent perforating veins and 
subcutaneous varices which were operated on in 1965 with a 
fascial ligation of incompetent perforators.  This was 
restricted to the left leg.  Since that time he was noted to 
have improved markedly although he still had considerable 
stasis dermatitis in that lower extremity. 

A note of interest was that approximately two weeks earlier 
the appellant had undergone a forty-eight hour period of 
soreness in the right thigh extending below the right knee.  
He wondered if it might be an early phlebitic problem.  
However, it dissipated so rapidly he thought no more of it.  
Pertinent impression was severe recurrent varicosities of the 
left lower extremity with stasis dermatitis and subcutaneous 
fibrosis.  

In mid May 1974 it was noted that this was the appellant's 
third admission.  He complained of the very sudden onset of 
right leg pain aggravated by activity.  He had just been 
discharged from that facility a few days earlier for 
pneumonia.  It was noted that apparently he had had some 
venous problems in the left leg with varicosities.  He 
noticed following a hiking trip in the mountains earlier in 
the month that he had soreness in the right leg that was 
presumed to represent a phlebitis attack that gradually 
resolved.  Treatment rendered was primarily for deep vein 
thrombophlebitis of the right leg.  

In August 1975 the appellant was treated for left leg 
lacerations at work.

A December 1974 report noted treatment in May 1974 for the 
appellant's right lower extremity.  It was noted that there 
was enlargement of the other lower extremity as well, and 
that the appellant wore elastic stockings on both legs. 

A March 1977 phlebogram of both legs revealed a history of 
old bilateral deep phlebitis and recent suprapubic and right 
saphenous phlebitis.  Impression revealed patent deep system 
on the left with absent saphenous system on the left.  
Occluded greater saphenous in the right thigh was noted with 
clots in the deep system at the knee.  

In September 1982 a private physician noted a history of 
chronic post phlebitic syndrome in both lower extremities 
with multiple episodes of thrombophlebitis, left saphenous 
ligation and stripping at age 25, a left subfascial ligation 
of perforators at age 40, a history of additional right leg 
disability in May 1974 with pulmonary embolus.  

A private hospital admission physical examination report in 
May 1985 shows varicosities of the legs bilaterally with many 
stasis scars on both legs, left much greater than right.  

The remaining voluminous private medical records dating 
through approximately mid 1996 continue to reflect evidence 
of peripheral vascular disease of the lower extremities.  

In May 1999 the appellant provided or al testimony before a 
Hearing Officer at the RO.  He testified to having enlisted 
in the National Guard in 1948, and to having been activated 
during the Korean Conflict.  He remained on active duty until 
his discharge in 1953.  After that, he did not have any 
affiliation with the Armed Forces.  He did not receive any 
treatment for a phlebitis condition while he was in the 
Guard, nor had he had any problems with his extremities at 
that time.  There was no sudden onset of left lower extremity 
symptoms, but rather it progressively worsened while he was 
going through basic training.  His initial symptoms consisted 
of cramps, stiffness and swelling.  

The appellant testified that he was a supply clerk and was on 
his feet most of the day.  He noted first having problems 
with his phlebitis after approximately six months in the 
service.  He had not had any problems prior to that time.  He 
was treated at Camp Cook, California which was currently 
called Vandenberg Air Force Base.  

He was sent to the hospital for vein ligation.  The surgery 
was supposed to cure the condition but he felt that it did 
not.  He kept having problems up until the time he was 
discharged.  Following discharge his condition progressively 
worsened and he received treatment from a physician who 
suggested wearing elastic hose.  The veteran did not have any 
documentation of this treatment.  

He testified that a physician indicated that the Army surgeon 
at Camp Cook "botched" the job so that it had to be redone 
with another vein ligation.  He indicated that the second 
surgery took place in the early 1960's, and involved the left 
leg only.  He testified that the Army should have discharged 
him but instead kept him in the service and consequently his 
condition progressively worsened.  He was unable to obtain 
any of the surgical reports surrounding his treatment at Camp 
Cook because they were all destroyed by the fire.  

The daily sick reports showing treatment for an unidentified 
illness in May and August 1952 were in fact indicative of 
treatment for phlebitis.  The whole problem progressed over 
the years and just kept getting worse.  It did not happen 
overnight.  Rather, it happened slowly day after day and year 
after year.  

The appellant indicated that he would attempt to obtain 
additional pertinent treatment records following the hearing; 
however no additional records were submitted.  

In May 1999 the RO noted that a search for pertinent clinical 
and hospital records including at Camp Cook was negative.


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence' is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999);  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

Where new and material evidence consists of a supplemental 
report from the service department, received before or after 
the decision has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  38 C.F.R. § 3.156(c)(2000).  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 
106, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA 
means, in pertinent part, full-time duty in the Armed Forces 
performed by Reserves for training and full-time duty as 
members of the Army National Guard or Air National Guard of 
any State.

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted. 38 U.S.C.A. §§ 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (2000).

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) emphasized that VA's burden of proof 
for rebutting the presumption of soundness is not merely 
evidence that is "cogent and compelling," i.e. a sufficient 
showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undebatable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service. Clear and unmistakable evidence that 
the disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111, 1137 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2000). See Green v. 
Derwinski, 1 Vet. App. 320, 322-23 (1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b) (2000).

The Court has held that intermittent or temporary flare-ups 
during service of a preexisting injury or disease does not 
constitute aggravation. Rather, the underlying condition must 
have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

There is no presumption of soundness at entrance into ACDUTRA 
because veteran status is not afforded an individual for such 
type of service.  Only veterans are entitled to that 
presumption under  38 U.S.C.A. § 1111 (West 1991).

Under 38 U.S.C.A. § 101(2) a "veteran" is a person who served 
in active military, naval, or air service.

The Board notes that the Court held in Crowe v. Brown, 7 Vet. 
App. 238 (1994), that even if the appellant's disability is 
properly found to have preexisted service, the presumption of 
aggravation must also be addressed, and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(a).

The Court has held that in cases where a condition is 
properly found to have preexisted service, the Board, in 
considering the pertinent statutory and regulatory framework 
governing the presumption of aggravation, must determine: (1) 
Whether there was a worsening of the disorder during service; 
and (2) if so, whether there was clear and unmistakable 
evidence that the increase in severity was due to the natural 
progress of the disease.  Crowe v. Brown, 7 Vet. App. 238 
(1995).

A preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 
38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 3.306(a).  See also 
Paulson v. Brown, 7 Vet. App. 466, 468 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 247 (1994).

Further, governing regulations provide that the usual effects 
of medical and surgical treatment in service, having the 
effect of ameliorating disease or other conditions incurred 
before enlistment, including postoperative scars, absent or 
poorly functioning parts or organs, will not be considered 
service connected unless the disease or injury was otherwise 
aggravated by service.  38 C.F.R. § 3.306 (b)(1) (2000).

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(a) (2000)

On October 30, 2000, the President signed into law a bill 
containing the "McCain Amendment."  This provision rewrites 
38 U.S.C. § 5107, to eliminate the well-grounded claim 
requirement.  This law is effective as of October 30, 2000 
and must be applied to all applicable pending appeals.

The law provides that "[t]he Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits under this title. Such assistance shall include 
requesting information as described in section 5106 of this 
title.  

The Secretary shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  The Secretary may decide a claim without providing 
assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  H.R. 4205, the Floyd D. Spence 
National Defense Authorization Act for FY 2001, Title XVI, 
Subtitle B, § 1611 (October 30, 2000), to be codified at 
38 U.S.C.A. § 5107(a).

However, on November 9, 2000, the President signed H.R. 4864, 
Public Law 106-475 Veterans Claims Assistance Act of 2000 
(November 9, 2000; 114 Stat. 2096) be codified at 38 U.S.C.A. 
§ 5103(a).  This law eliminates the well-grounded requirement 
and amplifies the duty to notify and assist.  Its enactment, 
together with that of S. 1402, repeals the "McCain 
Amendment." 

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the "Veterans Claims Assistance Act of 
2000", signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. § 
5103A(b)(1), (2).  The law further states that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c), 
the efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103A(b)(3).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(d).  

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, alters former 38 U.S.C.A. 
§ 5107, and now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5107.

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.  

Also, where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to a claimant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  See Marcoux v. Brown, 9 Vet. App. 289 
(1996); See also Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
see also VAOPGCPREC 3-97.  


Analysis

The appellant seeks to reopen his claim of entitlement to 
service connection for lower extremity venous stasis 
dermatitis and thrombophlebitis which the RO denied in August 
1982.  The RO determined that the left lower extremity 
vascular disability preexisted service and that there was no 
aggravation in the underlying preservice left lower extremity 
vascular insufficiency in service beyond the natural progress 
of the disease.  

A preliminary review of the record shows that the VA had made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).




Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.

Following a comprehensive review of the record, the Board 
notes that the voluminous post service medical evidence 
submitted since the RO decision in August 1982 contains 
diagnoses of bilateral lower extremity thrombophlebitis and 
venous stasis dermatitis.  This constitutes new and material 
evidence since a diagnosis of lower extremity 
thrombophlebitis and venous stasis dermatitis was limited to 
the left lower extremity prior to the August 1982 RO denial.

The prior denial was predicated on the basis of the 
preexisting left lower extremity thrombophlebitis and venous 
stasis dermatitis not having been aggravated by service.  The 
fact that the disability at issue is shown to have progressed 
to the right lower extremity bears directly and substantially 
on the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Accordingly, the Board finds that new and material evidence 
has in fact been submitted to reopen the previously denied 
claim of entitlement to service connection for lower 
extremity thrombophlebitis and venous stasis dermatitis.

De novo review of the issue of service connection for lower 
extremity thrombophlebitis is accordingly addressed in the 
remand portion of this decision.


ORDER

The appellant, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for lower 
extremity thrombophlebitis and venous stasis dermatitis, the 
appeal is granted to this extent.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, the issue of entitlement to 
service connection for lower extremity thrombophlebitis and 
venous stasis dermatitis on a de novo basis must be formally 
adjudicated by the RO.  Bernard v. Brown 4 Vet. App. 384 
(1993).

Therefore, the appellant's claim of entitlement to service 
connection for lower extremity thrombophlebitis and venous 
stasis dermatitis should be considered in light of the 
enactment of H.R. 4864, Public Law 106-475 Veterans Claims 
Assistance Act of 2000 (November 9, 2000; 114 Stat. 2096) be 
codified at 38 U.S.C.A. § 5103(a).

In this regard, the Board's review of the record discloses 
that while all pertinent evidence ostensibly appears to have 
been obtained in connection with the current appeal, the 
veteran must still be afforded an opportunity to submit any 
additional evidence which has not already been requested 
and/or obtained of which the Board is unaware.  Moreover, the 
veteran's case should be referred to an appropriate medical 
specialist for the purpose of obtaining any opinion as to 
whether the reported preexisting lower extremity 
thrombophlebitis and venous stasis dermatitis in fact 
underwent aggravation or permanently worsened during the 
veteran's period of service.

To ensure that VA has met its duty to ensure full compliance 
with due process requirements, the case is remanded the RO 
for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who may posses additional 
records referable to his treatment for 
lower extremity thrombophlebitis and 
venous stasis dermatitidis.  After 
obtaining any necessary authorization or 
medical releases, the RO should secure 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not been 
previously secured.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment reports.

2.  The RO should arrange for a VA 
medical examination of the veteran by an 
appropriate specialist for the purpose of 
ascertaining the nature, extent of 
severity, and whether the reported 
preexisting lower extremity 
thrombophlebitis was aggravated or 
permanently worsened during the veteran's 
period of active service.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the medical specialist prior 
and pursuant to conduction and completion 
of the examination.  The medical 
specialist must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  

The medical specialist should conduct any 
further indicated studies which are felt 
will assist in provision of the medical 
opinion requested.

The medical specialist must be requested 
to express an opinion as to whether the 
reported lower extremity thrombophlebitis 
and venous stasis dermatitis was 
aggravated by the veteran's period of 
active service.  Any opinions expressed 
by the medical specialist must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested medical development 
has been completed.  In particular, the 
RO should review the requested 
examination report and required opinion 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for lower extremity 
thrombophlebitis and venous stasis 
dermatitis on a de novo basis with 
consideration of H.R. 4864, Public Law 
106-475 Veterans Claims Assistance Act of 
2000 (November 9, 2000; 114 Stat. 2096) 
be codified at 38 U.S.C.A. § 5103(a).

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 21 -


